DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Priority
	This application claims priority from Provisional Application 62296363, filed 02/17/2016.
Status of Claims
	Claims 1-4, 8-10, and 13-27 are pending.
	Claims 18-27 have been withdrawn from consideration.
	Claims 5-7, 11, and 12 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 2 (Figure 5) without traverse on 03/17/2021.

Drawings
The objections to the drawings have been withdrawn in view of the applicant’s amendments and arguments.

Claim Rejections - 35 USC § 112
The 112 rejections have been withdrawn in view of the applicant’s amendments and arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Jantzen et al (Jantzen) USPN 8,764,813 B2.
Jantzen discloses the same invention being a multi stage stent comprising a nitinol stent body 100/200 and a bio-erodible material 140/240 PGA (8:15-38) coupled to the stent body at a plurality of discrete locations in the form of a plurality of bands (Figure 3d).  
In regards to the expansion, Jantzen discloses the stent comprises nitinol, which will inherently provide for a first expansion once expanded to the temperatures of the implant site.  During and for a period after the first expansion the bio-erodible material prevents expansion of some struts and joints.  Then after erosion to a second stage, the stent of Jantzen will expand from this second stage to a fully expanded configuration.
In regards to claim 10, the claim does not positively require the use of PDLGA.  Therefore since Jantzen discloses the use of PGA, this limitations is moot.
In regards to claim 16, the spacing of the pattern of bio-erodible material shown in Figure 3d will provide for substantially uniform expansion along the longitudinal axis.
In regards to claim 17 Jantzen discloses that the number and pattern or bio-erodible material can be varied which would allow for a variety of first expansion states.  Additionally the first expansion state could be defined at any point when at least some but not all of the bio-erodible material has eroded.  This permits the state to have a diameter 70-90% of the final expanded diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Bowden et al (Bowden) US 2014/0094900 A1.  
	Jantzen discloses the invention substantially as claimed being described above.  However, Jantzen does not disclose the use of carbon infiltrated carbon nanotubes.
	Bowden teaches the use of carbon infiltrated carbon nanotubes in the same field of endeavor for the purpose of providing a stronger and thinner stent structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the stent body of Jantzen out of carbon infiltrated carbon nanotubes as taught by Bowden in order to improve the strength while providing a much thinner structure.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Machan et al (Machan) US 2002/0065546 A1.
	Jantzen discloses the invention substantially as claimed being described above.  However, Jantzen does not disclose the use of PDLGA.
	Machan teaches the use of bio-erodible PDLGA [0031] in the same field of endeavor for the purpose of providing a reliable erodible material with stronger initial holding strength.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the erodible portions of Jantzen out of PDLGA as taught by Machan in order to provide a reliable erodible material with stronger initial holding strength.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Rolando et al (Rolando) US 20070219626 A1.
	Jantzen discloses the invention substantially as claimed being described above.  However, Jantzen does not disclose the length of time it takes from the erodible material to release the stent body.
	Rolando teaches the use of bio-erodible materials that take up to several months [0026] in the same field of endeavor for the purpose of providing slow erosion which will provide gradual distribution of the stent body forces to the implant site.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the erodible portions of Jantzen such that the erosion takes between 2 and 7 weeks as taught by Rolando in order to provide slower erosion which will provide gradual distribution of the stent body forces to the implant site

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
The applicant argues that Jantzen does not teach the initially expanded configuration where the restraining materials halt expansion.  This is not persuasive because Figure 5 of Jantzen clearly discloses this configuration.  The brief description of Figure 5 clearly identifies the stent as being “in an initial expansion stage after deployment within a body lumen”.  It is clear from this figure that portions of the stent are not limited from expanding (ends expanded fully) and some portions are limited by the bio-erodible material (middle section is limited by portions 440).  This is inherently true because the stent configuration of Figure 5 could not have been delivered with the catheter in the depicted configuration.  Finally, after erosion of portions 440, the middle section of the stent will be able to further expand applying increased pressure on the implant site.  Therefore the prior art of record still reads upon all claim limit3ations.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774